 


110 HR 177 IH: Pursuit of International Education (PIE) Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 177 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee (for herself, Mr. Rangel, Mr. Conyers, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To provide that no funds made available to the Department of the Treasury may be used to implement, administer, or enforce regulations to require specific licenses for travel-related transactions directly related to educational activities in Cuba. 
 
 
1.Short titleThis Act may be cited as the Pursuit of International Education (PIE) Act of 2007.   
2.Limitation on use of funds to implement, administer, or enforce regulations to require specific licenses for travel-related transactions directly related to educational activities in Cuba 
(a)LimitationNo funds made available to the Department of the Treasury may be used to implement, administer, or enforce the amendments made to paragraphs (a) and (b) of section 515.565 of title 31, Code of Federal Regulations (relating to specific licenses for United States academic institutions and other specific licenses), as published in the Federal Register on June 16, 2004 (69 Fed. Reg. 33772). 
(b)ExceptionThe limitation in subsection (a) shall not apply to the implementation, administration, or enforcement of section 515.560(c)(3) of title 31, Code of Federal Regulations. 
 
